Title: To George Washington from Adam Stephen, 13 July 1758
From: Stephen, Adam
To: Washington, George



Sir,
Camp at Raes-Town July 13th 1758

Inclosd is a Return of the Strength of the Six Companies at this Place.
I wish you would order by the first Opportunity Breech-Clouts for the men; Send the Paymaster and the Store Accounts, in order the Officers of Companies might have time to Settle those matters before the Genl Arrives, when Some of us will be Orderd to pass the mountains, & perhaps have no Opportunity of Joining again, before We get in a place too much hurried for Settling Accts.
I doubt not, but you will think it proper to have all the mens Cloaths at one place, before we march and as it is uncertain which way they march across the mountains, it would be adviseable to lodge them at Fort Cumberland as soon as possible.
I receivd no orders about the New ⟨Coats⟩ Majr Lewis brought along with him, but imagine you will have all your Regiment, dress or ⟨illegible⟩ undress in the Same Manner. It will be necessary the Qr Master comes with the Paymaster, to prevent any disputing accounts. I am with respect Sir, your most Obt huble Sert

Adam Stephen

